DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended.  Claims 1-3 and 5-20 are pending and examined below.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20160059412 A1 discloses
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious generating, based on an object tracking analysis of the image data, a characterization of the manipulation that is based on a detection of non-zero optical flow of a set of connected pixels encoded in a plurality of consecutive image frames of the image data and the characterization of the manipulation encodes each of the first object and the first and second positions within the environment, wherein the detection of the non-zero optical flow includes the generation of a mask that separates a first subset of the connected pixels, which is associated with the first object, from a second subset of the connected pixels, which is associated with the one or more appendages repositioning the first object; and generating, based on iteratively increasing a cumulative award, a policy that controls the mechanical gripper to recreate the repositioning of the first object, wherein the cumulative award is based on at least the first sub set of connected pixels and the encoding of each of the first object and the first and second positions within the environment.
As per independent claims 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious iteratively generating, based on the first and second set of coordinates, a reinforcement learning (RL) policy that is enabled to control an incremental repositioning of a robotic gripper by employing a feedback signal, wherein at least for a portion of increments of the incremental repositioning of the robotic gripper, the feedback signal includes a difference between a current position of the robotic gripper and the second position within the environment that is determined via additional image captured, in real-time during the repositioning, by the camera.
As per independent claims 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious generating, based on an object tracking analysis of the image data, a characterization of the manipulation that is based on a detection of non-zero optical flow of a set of connected pixels encoded in a plurality of consecutive image frames of the image data and the characterization of the manipulation encodes each of the first object and the first and second positions within the environment, wherein the detection of the non-zero optical flow includes the generation of a mask that separates a first subset of the connected pixels, which is associated with the first object, from a second subset of the connected pixels, which is associated with the one or more appendages repositioning the first object; and generating, based on iteratively increasing a cumulative award, a policy that controls the mechanical gripper to recreate the repositioning of the first object, wherein the cumulative award is based on at least the first subset of connected pixels and the encoding of each of the first object and the first and second positions within the environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664